DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s claim amendments dated December 8, 2020 are acknowledged.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-3, 5-8, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2008/0173335 by Yoon in view of U.S. 6,398,627 to Chiou
With regard to claims 1 and 7, Yoon teaches a method of cleaning a semiconductor substrate after the substrate has undergone a planarization process (Par. 0001).  Yoon teaches that spray nozzles (items 26b in Figure 4) spaced out on a spray manifolds (items 26 in Figure 4) are used to spray cleaning liquid onto the substrate (item 1 in Figure 4) while brushes (items 21 in Figure 4) scrub the substrate (Par. 0037, 0040, 0046-0049, and claims 1 and 5 of Yoon).  
Yoon does not teach that the semiconductor substrate has had circuitry already formed on it, and therefore, the semiconductor substrate of Yoon does not qualify as an integrated surface (IC) wafer.  However, in the art of polishing IC wafers, it is well known that it is desirable of clean an IC wafer after it has been polished, and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method Yoon such that the cleaning method of Yoon is used to clean an IC wafer after it has been polished.  In the art of polishing IC wafers, it is well known that it is desirable of clean an IC wafer after it has been polished, and the motivation for performing the modification was provided by Yoon, who teaches that his cleaning method can be used to successfully clean a substrate after it is polished.  
Yoon does not teach configuring outlet areas of the spray nozzles.  
Chiou teaches that when using an array of nozzles from a manifold to supply liquid to the surface of a substrate, each nozzle can comprise an adjustable flow control valve (items 100 in Figure 5) such that the discharge rate of liquid from the nozzle can be adjusted by a user to a preferred level (Col. 5, line 19 to Col. 6, line 41).  
It would have been obvious to one of ordinary skill in the art before the effect filing date of the claimed invention to modify the Yoon such that each nozzle of the manifolds comprises a adjustable flow control valve such that the discharge rate of cleaning liquid from each nozzle can be adjusted and optimized to a preferred level before cleaning begins.  In the art of cleaning substrate surfaces with spray cleaning liquid, it is well known that the velocity of the sprayed cleaning liquid is a result-effective variable because the velocity of the sprayed cleaning liquid affects how much force is imparted to the substrate surface and any contaminants adhered to the substrate.  In this method of Yoon in view of Chiou, the adjustable flow control valves advantageously allow a person controlling the cleaning system to perform a step of configuring the individual nozzles to achieve their optimized velocities.  
In the method of Yoon in view of Chiou, the substrate is horizontally rotated during cleaning such that cleaning liquid can reach optimal locations of the substrate, thus cleaning the substrate (Par. 0046-0049 and Figure 1 of Yoon).  In the method of Yoon in view of Chiou, some of the nozzles (items 26b in Yoon’s Figure 4) are located vertically below the substrate such that cleaning liquid sprayed from them much travels upwards to reach the substrate.  It is the velocities of the sprayed cleaning liquid from those lower nozzles that allows the liquid from the lower nozzles to reach the substrate and it’s optimal cleaning locations, and therefore, the selection/configuring of the 
With regard to claim 2, the combination of Yoon in view of Chiou does not explicitly recite that the cleaning liquid enters inlet areas of the spray nozzles at the same flow rate.  However, in the method of Yoon in view of Chiou, since the ultimate spray velocities are determined by the adjustable flow control valves of the nozzles and not the velocities of the liquid entering the nozzles, it would have been obvious to one of ordinary skill in the art at the tim e of the invention to modify the method of Yoon in view of Chiou by having the velocities of the liquid entering the nozzles be equal because such a configuration would allow the adjustable flow control valves of the nozzles to successfully function as the determining factor of the velocity of liquid from each nozzle. 
With regard to claim 3, the combination of Yoon in view of Chiou does not recite that one of the adjustable flow control valves is configured such that the nozzle has a greater outlet area than an inlet area of the nozzle.  However, as discussed, in the art of cleaning substrate surfaces with spray cleaning liquid, it is well known that the velocity of the sprayed cleaning liquid is a result-effective variable because the velocity of the sprayed cleaning liquid affects how much force is imparted to the substrate surface and 
With regard to claim 5, in the method of Yoon in view of Chiou, configuring the outlet areas of the spray nozzles includes configuring a first outlet area of a first spray nozzle on the upper manifold to deliver cleaning liquid onto a first location of the substrate, and includes configuring a second outlet area of a second spray nozzle on the lower manifold to deliver cleaning liquid onto a second location of the substrate, wherein the second location is different from the first location.  
With regard to claim 6, the combination of Yoon in view of Chiou does not recite using cleaning history data to configure the nozzle outlet areas.  However, in the art of optimizing a manufacturing process, it is well known to keep data on what settings work best in a manufacturing process, and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yoon in view of Chiou such that cleaning history data is used to determine what the best settings for the adjustable flow control valves are.
With regard to claim 8, in the combination of Yoon in view of Chiou, the bottom manifold (bottom item 26 in Yoon’s Figure 4) corresponds to applicant’s spray bar.  
With regard to claim 19, in the method of Yoon in view of Chiou developed in the rejection of claim 1, adjusting each nozzle’s adjustable flow control valve is considered 
With regard to claim 20, the combination of Yoon in view of Chiou does not explicitly recite that each nozzle is installed upon its corresponding manifold.  However, in the nozzle art, it is well known a nozzle can be added on a structure by installing the nozzle on a structure, and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yoon in view of Chiou by performing a step of installing the nozzles (with their adjustable flow control valves) on the manifolds.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2008/0173335 by Yoon in view of U.S. 6,398,627 to Chiou as applied to claim 1 above, and further in view of U.S. 2004/0000328 by Liu.
With regard to claim 9, the combination of Yoon in view of Chiou is silent with regard to what cleaning liquid is used to clean the polished substrate.
Liu teaches that when cleaning a semiconductor substrate after polishing, a solution comprising ammonium hydroxide may successfully be used as the post-polishing cleaning solution (Par. 0028).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yoon in view of Chiou such that a cleaning solution comprising ammonium hydroxide is used as the post-polishing cleaning solution sprayed from the nozzles.  The motivation for performing the modification was provided by Liu, who teaches that when cleaning a semiconductor substrate after polishing, a solution comprising ammonium hydroxide may successfully be used as the post-polishing cleaning solution.  
Claims 10, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2008/0173335 by Yoon.
With regard to claim 10, Yoon teaches a method of cleaning a semiconductor substrate after the substrate has undergone a chemical mechanical polishing (Par. 0001 and 0039-0046).  Yoon teaches that spray nozzles (items 26b in Figure 4) spaced out on a spray manifolds (items 26 in Figure 4) are used to spray cleaning liquid onto the substrate (item 1 in Figure 4) while brushes (items 21 in Figure 4) scrub the substrate and while the substrate rotates (Par. 0037, 0040, 0046-0049, and claims 1 and 5 of Yoon).  Since the nozzles have a particular outlet shape, the nozzles are considered to be configured to eject cleaning liquid at particular velocities.  Since cleaning liquid from a given nozzle is ejected at a speed determined by the given nozzle’s outlet, and since the targeted substrate is rotated at a given speed, particular locations of the substrate are reached with the sprayed cleaning liquid.  Yoon teaches drying the substrate after performing cleaning of the substrate (Par. 0040 and 0060).  In the method of Yoon, for each nozzle, the particular velocity at which liquid exists said nozzle affects which 
Yoon does not teach that the semiconductor substrate has had circuitry already formed on it, and therefore, the semiconductor substrate of Yoon does not qualify as an integrated surface (IC) wafer.  However, in the art of polishing IC wafers, it is well known that it is desirable of clean an IC wafer after it has been polished, and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method Yoon such that the cleaning method of Yoon is used to clean an IC wafer after it has been polished.  In the art of polishing IC wafers, it is well known that it is desirable of clean an IC wafer after it has been polished, and the motivation for performing the modification was provided by Yoon, who teaches that his cleaning method can be used to successfully clean a substrate after it is polished.  
With regard to claim 15, Yoon also teaches scrubbing the substrate during cleaning (Par. 0046-0049).  
With regard to claim 16, Yoon teaches performing the chemical mechanical polishing process in a polishing unit and transferring the substrate from the polishing unit to a cleaning unit wherein the cleaning is performed (Par. 0001 and 0037-0049).  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2008/0173335 by Yoon as applied to claim 16 above, and further in view of U.S. 2004/0000328 by Liu.
With regard to claim 17, Yoon is silent with regard to what cleaning liquid is used to clean the polished substrate.
Liu teaches that when cleaning a semiconductor substrate after polishing, a solution comprising ammonium hydroxide may successfully be used as the post-polishing cleaning solution (Par. 0028).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yoon such that a cleaning solution comprising ammonium hydroxide is used as the post-polishing cleaning solution sprayed from the nozzles.  The motivation for performing the modification was provided by Liu, who teaches that when cleaning a semiconductor substrate after polishing, a solution comprising ammonium hydroxide may successfully be used as the post-polishing cleaning solution.  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2008/0173335 by Yoon as applied to claim 10 above, and further in view of U.S. 2012/0001262 by Kang.
With regard to claim 18, Yoon does not teach that the cleaned substrate is subsequently dried using vacuum baking and inert gas.
Kang teaches that when attempting to dry a substrate after cleaning it, the drying can successfully be accomplished in a vacuum baking chamber with an inert gas environment (Par. 0050).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yoon such that the post-cleaning drying is performed in a vacuum baking chamber with an inert gas environment.  The motivation for performing the modification was provided by Kang, who teaches that when attempting to dry a substrate after cleaning it, the drying can .
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2008/0173335 by Yoon as applied to claim 10 above, and further in view of U.S. 6,398,627 to Chiou in view of U.S. 5,850,841 to Han.
With regard to claim 11, Yoon does not teach that outlet areas of the nozzles are configured differently.  
Chiou teaches that when using an array of nozzles from a manifold to supply liquid to the surface of a substrate, each nozzle can comprise an adjustable flow control valve (items 100 in Figure 5) such that the discharge rate of liquid from the nozzle can be adjusted by a user to a preferred level (Col. 5, line 19 to Col. 6, line 41).  
It would have been obvious to one of ordinary skill in the art before the effect filing date of the claimed invention to modify the Yoon such that each nozzle of the manifolds comprises a adjustable flow control valve such that the discharge rate of cleaning liquid from each nozzle can be adjusted and optimized to a preferred level before cleaning begins.  In the art of cleaning substrate surfaces with spray cleaning liquid, it is well known that the velocity of the sprayed cleaning liquid is a result-effective variable because the velocity of the sprayed cleaning liquid affects how much force is imparted to the substrate surface and any contaminants adhered to the substrate.  In this method of Yoon in view of Chiou, the adjustable flow control valves advantageously allow a person controlling the cleaning system to perform a step of configuring the individual nozzles to achieve their optimized velocities.  
The combination of Yoon in view of Chiou does not teach that outlet areas of the nozzles are configured differently.  
Han teaches that when using a spray manifold to spray liquid towards a substrate, the uniformity of spray pressure across the manifold can advantageously be achieved by having the area of the discharge outlets gradually decrease along the length of the manifold (Col. 2, 14-54; Col. 3, 27-40).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claims invention to modify the method of Yoon in view of Chiou such that the adjustable flow control valves are configured such that the outlet areas of the nozzles gradually decrease along the length of the manifold – thus promoting uniformity of spray pressure along the length of the manifold.  The motivation for performing the modification was provided by Han, who teaches that when using a spray manifold to spray liquid towards a substrate, the uniformity of spray pressure across the manifold can advantageously be achieved by having the area of the discharge outlets gradually decrease along the length of the manifold.  
With regard to claim 12, the combination of Yoon in view of Chiou in view of Han does not explicitly recite that the cleaning liquid enters inlet areas of the spray nozzles at the same flow rate.  However, in the method of Yoon in view of Chiou in view of Han, since the ultimate spray velocities are determined by the adjustable flow control valves of the nozzles and not the velocities of the liquid entering the nozzles, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Yoon in view of Chiou in view of Han by having the velocities of the liquid entering the nozzles be equal because such a configuration would allow the adjustable . 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2008/0173335 by Yoon as applied to claim 10 above, and further in view of U.S. 6,398,627 to Chiou.
With regard to claim 13, Yoon does not teach having an outlet area of a nozzle be greater than a nozzle inlet area.  
Chiou teaches that when using an array of nozzles from a manifold to supply liquid to the surface of a substrate, each nozzle can comprise an adjustable flow control valve (items 100 in Figure 5) such that the discharge rate of liquid from the nozzle can be adjusted by a user to a preferred level (Col. 5, line 19 to Col. 6, line 41).  
It would have been obvious to one of ordinary skill in the art before the effect filing date of the claimed invention to modify the Yoon such that each nozzle of the manifolds comprises a adjustable flow control valve such that the discharge rate of cleaning liquid from each nozzle can be adjusted and optimized to a preferred level before cleaning begins.  In the art of cleaning substrate surfaces with spray cleaning liquid, it is well known that the velocity of the sprayed cleaning liquid is a result-effective variable because the velocity of the sprayed cleaning liquid affects how much force is imparted to the substrate surface and any contaminants adhered to the substrate.  In this method of Yoon in view of Chiou, the adjustable flow control valves advantageously allow a person controlling the cleaning system to perform a step of configuring the individual nozzles to achieve their optimized velocities.  
The combination of Yoon in view of Chiou does not recite that one of the adjustable flow control valves is configured such that the nozzle has a greater outlet area than an inlet area of the nozzle.  However, as discussed, in the art of cleaning substrate surfaces with spray cleaning liquid, it is well known that the velocity of the sprayed cleaning liquid is a result-effective variable because the velocity of the sprayed cleaning liquid affects how much force is imparted to the substrate surface and any contaminants adhered to the substrate, and therefore, in accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yoon in view of Chiou such that the adjustable flow control valves are each optimized (thus optimizing each nozzle’s outlet area relative to inlet area) to attain the optimal cleaning liquid velocity for substrate cleaning.

Response to Arguments
Applicant's arguments filed December 8, 2020 have been fully considered but they are not persuasive.
Applicant argues that “none of the cited references, alone or in combination, disclose configuring outlet areas of spray nozzles to deliver cleaning solution to particular locations, where the particular locations correspond with the velocities of the cleaning solution exiting the outlet areas”.  This argument is not persuasive.  As discussed in the rejection of claim 1, in the method of Yoon in view of Chiou, some of the nozzles (items 26b in Yoon’s Figure 4) are located vertically below the substrate such that cleaning liquid sprayed from them much travels upwards to reach the 
Applicant points out that independent claims 10 and 19 have been amended in a similar (but not exactly the same) manner as claim 1.  The examiner’s rejections of claims 10 and 19 are presented above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376.  The examiner can normally be reached on 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
March 8, 2021
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714